342 U.S. 35 (1951)
PALMER OIL CORP. ET AL.
v.
AMERADA PETROLEUM CORP. ET AL.
No. 301.
Supreme Court of United States.
Continued November 5, 1951.
APPEAL FROM THE SUPREME COURT OF OKLAHOMA.[*]Coleman Hayes, Mark H. Adams and Charles E. Jones for appellants in No. 301.
Reford Bond, Jr. for appellants in No. 302.
Harry D. Page for the Amerada Petroleum Corporation; Earl A. Brown, Robert W. Richards and Charles B. Wallace for the Magnolia Petroleum Co.; M. D. Kirk for the Sunray Oil Corporation; and Rayburn L. Foster, Harry Turner and R. M. Williams for the Phillips Petroleum Co., appellees.
PER CURIAM.
The Court is advised that, on May 26, 1951, the Oklahoma Legislature repealed Okla. Stat., 1941 (Cum. Supp. 1949), Tit. 52, §§ 286.1-286.17, the constitutionality of which is drawn in question by these appeals. The causes are therefore ordered continued for such period as will enable appellants with all convenient speed to secure in an appropriate state proceeding a determination as to the effect of this repeal on the matters raised in these appeals.
Cause continued.
NOTES
[*]  Together with No. 302, Farwell et al. v. Amerada Petroleum Corp. et al., also on appeal from the same court.